DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given during a telephone call with applicant’s representative, Ms. Yang, on 1/22/21. 

Related Application(s) – Prior Art of Record 
3.  The instant application is a continuation-in-part application (CIP) of parent application 15/532,824 (now abandoned).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 


Information Disclosure Statement
4.  The information disclosure statement (IDS) filed 6/12/20 states that for the listed foreign references (Cite Nos. 1-6) an English abstract is attached or provided.  However, the Office points out that these references were not actually provided by applicant with the instant application, but rather, were provided only with parent application 15/532,824.  Similarly, the Non-Patent literature reference listed on the IDS was not actually provided by applicant with the instant application, but rather, was provided only with parent application 15/532,824.  The Office has nevertheless considered these listed documents by reviewing them in association the parent application file history. 

Status of Claims
5.  Applicant’s 1/21/21 Preliminary amendment, in response to the 1/20/21 interview of record, is entered.  Applicant has amended claims 1-20, and claims 11-20 are further amended below by Examiner’s amendment.  Pending amended claims 1-20 are allowed over the prior art of record. 

6.  Claim 11 is further amended by the examiner as follows (in view of the most recent claim set of 1/21/21): 
	Claim 11  
	An e-wallet transfer payment system based on a public key infrastructure (PKI) smart card, the system comprising: 
	… 
for a financial transaction input by a first user, wherein the transfer instruction comprises a transfer amount to be transferred to the payee account, and the transfer instruction is input by the buttons on the first PKI smart card; 
	… . 

7.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 11 (where independent claim 1 includes substantially the features of claim 11): 
 “a first PKI smart card and a second PKI smart card which are connected wirelessly; 
wherein, the first PKI smart card comprises account information about a payment account, and the second PKI smart card comprises account information about a payee account; 
the first PKI smart card is configured with buttons, a first screen and a first smart chip, and the second PKI smart card is configured with buttons, a second screen and a second smart chip; 
the first PKI smart card is configured for receiving a transfer instruction for a financial transaction input by a first user, wherein the transfer instruction comprises a transfer amount to be transferred to the payee account, and the transfer instruction is input by the buttons on the first PKI smart card; 

the first PKI smart card is further configured for generating transaction information by the first smart chip according to the transfer instruction, and displaying the transaction information to the first user on the first screen, wherein the transaction information comprises the account information about the payee account and the transfer amount; 
the first PKI smart card is further configured for receiving a confirmation instruction input by the first user according to transaction information displayed on the first screen; 
the first PKI smart card is further configured for deducting a corresponding amount in the payment account according to the transfer amount, and generating a signature information which includes a digital signature based on PKI, by the first smart chip, wherein the signature information comprises the transfer amount; and 
the first PKI smart card is further configured for sending the signature information to the second PKI smart card, wherein the corresponding amount is added into the payee account according to the signature information when the signature information for the financial transaction is verified according to a stored digital certificate.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696